Case 3:20-cv-00172-MMC Document 41-1 Filed 11/05/20 Page 1 of 10

EXHIBIT A-1
Case 3:20-cv-00172-MMC Document 41-1 Filed 11/05/20 Page 2 of 10
Case 3:20-cv-00172-MMC Document 37-2 Filed 10/10/20 Page 3 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parrish Law Offices Invoice
788 Washington Road
Pittsburgh, PA 15228 Date Invoice #

1/2/2020 6262

Bill To
Gary Zieroth
Client/Matter No. Matter Line 1
Service ... Description Qty Item Amount
12/24/2019 | Telephone conference re Zieroth and possible civil action. 0.75 | Prof srves @ $550/hr 412,50
12/24/2019 | Uc Gary Zieroth re: new case, reviewing papers 2.3 | Prof Srves @ $525/hr 1,207.50
12/26/2019 | attn to engagement letter and reviewing materials 1.6 | Prof Srves @ $52S/hr 840.00
12/29/2019 | revise/review MSJ 3.6 | Prof Srves @ $525/hr 1,890.00
12/30/2019 | revise/review MS} 3.3 | Prof Srves @ $525/hr 1,732.50
12/31/2019 | revise/review MSJ/Complaint 2.7 | Prof Srvcs @ $525/hr 1,417.50
Total $7,500.00

 

 

Balance Due

$7,500.00

 

 
Case 3:20-cv-00172-MMC Document 41-1 Filed 11/05/20 Page 3 of 10
Case 3:20-cv-00172-MMC Document 37-2 Filed 10/10/20 Page 4 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parrish Law Offices Invoice
788 Washington Road
Pittsburgh, PA 15228 Date Invoice #
2/3/2020 6295
Bill To
Gary Zieroth
ClientMatter No. Matter Line 1
Service ... Description aty Item Amount
0/3/2020 __| revise/review Complaint 1.4] Profsrves @ $550/hr 770.00
1/6/2020 _| revise/review complain/MSJ 2.6 | Prof srves @ $550/hr 1,430.00
1/8/2020 _[ atin to filing Complaint 2.1 | Prof srves @ $550/hr 1,155.00
1/10/2020 | revise/review MSJ 4.6 | Prof srves @ $550/hr 2,530.00
1/14/2020 | revise/review MSJ 1.2| Prof srves @ $550/hr 660.00
1/15/2020 [ revise/review MSJ, service of pleadings, revise/review memo 5.4] Prof srvcs @ $550/hr 2,970.00
recsame
1/16/2020 | delivering chambers copy of pleadings 2.4) Profsrvcs @ $550/hr 1,320.00
1/17/2020 | revise/review memo re: motion for summary judgement 1.2 | Profsrves @ $550/hr 660.00
Total $11,495.00

 

 

Balance Due

$11,495.00

 

 
 

Case 3:20-cv-00172-MMC Document 41-1 Filed 11/05/20 Page 4 of 10
Case 3:20-cv-00172-MMC Document 37-2 Filed 10/10/20 Page 5 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parrish Law Offices Invoice
788 Washington Road
Pittsburgh, PA 15228 Date Invoice #
4/1/2020 6359
Bill To
Gary Zieroth
Client/Matter No. Matter Line 1
Service ... Description Item Amount
3/19/2020 | Attn to ADR certification and motion to substitute 1.1 | Prof srves @ $550/hr 605,00
3/20/2020 | t/c opposing counsel re: Rule 26 report and ADR 0.9 | Prof srves @ $550/hr 495.00
Total $1,100.00

 

Balance Due

 

$1,100.00

 

 
Case 3:20-cv-00172-MMC Document 41-1 Filed 11/05/20 Page 5 of 10
Case 3:20-cv-00172-MMC Document 37-2 Filed 10/10/20 Page 6 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parrish Law Offices j nvoice
788 Washington Road
Pittsburgh, PA 15228 Date Invoice #
5/1/2020 6393
Bill To
Gary Zieroth
ClientMatter No. Matter Line 1
Service ... Description aty Item Amount
4/3/2020 —_| revise/review Rule 26 report 2.3 | Prof srves @ $550/hr 1,265.00
4/10/2020 | attend hearing with court, prep for same 1.3 | Profsrves @ $550/hr 715.00
Total $1,980.00
Balance Due $1,980.00

 

 

 
 

Case 3:20-cv-00172-MMC Document 41-1 Filed 11/05/20 Page 6 of 10
Case 3:20-cv-00172-MMC Document 37-2 Filed 10/10/20 Page 7 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parrish Law Offices invoice
788 Washington Road
Pittsburgh, PA 15228 Date Invoice #
6/1/2020 6421
Bill To
Gary Zieroth
Client/Matter No. Matter Line 1
Service ... Description Qty Item Amount
5/22/2020 | revise/review MSJ 6.1 | Prof srves @ $550/hr 3,355.00
_ Total $3,355.00
Balance Due $3,355.00

 

 

 
Case 3:20-cv-00172-MMC Document 41-1 Filed 11/05/20 Page 7 of 10
Case 3:20-cv-00172-MMC Document 37-2 Filed 10/10/20 Page 8 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parrish Law Offices Invoice
788 Washington Road
Pittsburgh, PA 15228 Date Invoice #
1/6/2020 6448
Bill To
Gary Zieroth
ClientMatter No. Matter Line 1
Service ... Description Qty Item Ameunt
6/15/2020 | attn to request for extension 1.4 | Prof srves @ $550/hr 770.00
6/16/2020 | revise/review opp to mot for extension 2.9 | Prof srves @ $550/hs 1,595.00
6/18/2020 | revise/review memo re: extension 2.4 | Prof srves @ $550/hr 1,320.00
Total $3,685.00
Balance Due $3,685.00

 

 

 
Case 3:20-cv-00172-MMC Document 41-1 Filed 11/05/20 Page 8 of 10
Case 3:20-cv-00172-MMC Document 37-2 Filed 10/10/20 Page 9 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parrish Law Offices i
Invoice
788 Washington Road
Pittsburgh, PA 15228 Date Invoice #
9/1/2020 6493
Bill To
Gary Zieroth
Client/Matter No. Matter Line 1
Service ... Description Qty Item Amount
8/5/2020 _| revise/review reply re: MSJ 3.1 | Prof srves @ $550/hr 1,705.00
8/6/2020 _| revise/review reply re: MS) 5.6 | Prof srves @ $550/hr 3,080.00
8/7/2020 _| revise/review reply re: MSJ 3.2 | Prof srves @ $550/hr 1,760.00
8/8/2020 _| revise/review reply re: MSJ 2.6 | Profsrves @ $550/hr 1,430.00
8/9/2020 _| revisefreview reply re: MSJ 1.3 | Prof srves @ $550/hr 715.00
Total $8,690.00

 

 

Balance Due

$3,690.00

 

 
Case 3:20-cv-00172-MMC Document 41-1 Filed 11/05/20 Page 9 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parrish Law Offices Inv oi ce
788 Washington Road
Pittsburgh, PA 15228 Date Invoice #
10/1/2020 6523
Bill To
Gary Zieroth
Client/Matter No. Matter Line 1
Service ... Description Qty Item Amount
9/22/2020 | revise/review memo re decision, t/c Gary Zieroth re same 1,2 | Prof srves @ $550/hr 660.00
9/23/2020 | revise/review memo re fees and settlement 0.8 | Prof srves @ $550/hr 440.00
9/28/2020 | revise/review motion for fees, research re same 2.1 | Prof srves @ $550/hr 1,155.00
9/29/2020 | revise/review motion for fees, research re same 3.4 | Prof srves @ $550/hr 1,870.00
9/30/2020 | revise/review motion for fees, research re same 2.6 | Prof srvcs @ $550/hr 1,430.00
Total $5,555.00

 

Balance Due

 

$5,555.00

 

 
Case 3:20-cv-00172-MMC Document 41-1 Filed 11/05/20 Page 10 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Parrish Law Offices Invoice
788 Washington Road
Pittsburgh, PA 15228 Date Invoice #

11/2/2020 6548

Bill To
Gary Zieroth
Client/Matter No. Matter Line 1
Service ... Description Qty ltem Amount
10/2/2020 | attn to filing bill of costs 0.8 | Prof srves @ $550/hr 440.00
10/6/2020 | revise/review motion for attorneys fees 3.1) Prof srves @ $350/hr 1,705.00
10/7/2020 | revise/review motion for attorneys fees 0.8 | Prof srves @ $550/hr 440.00
10/8/2020 | revise/review motion for attorneys fees 1.6 | Prof srves @ $550/hr 880.00
10/9/2020 | Review and revision of motion for fees. 1 | Prof Srves @ $575/hr 575.00
10/9/2020 | revise/review motion for attorneys fees 3.6 | Prof srves @ $550/hr 1,980.00
10/26/2020 | reviewing opp to motion for fees 0.8 | Prof srves @ $550/hr 440.00
10/27/2020 | revise/review reply re: fees 2.4 | Prof srves @ $550/hr 1,320.00
10/28/2020 | revise/review reply re: fees 3.6 | Prof srves @ $550/hr 1,980.00
10/29/2020 | reviewing memo re: fees, revise/review reply re: same 1.3 | Prof srves @ $550/hr 715,00
Total $10,475.00

 

 

Balance Due

$10,475.00

 

 
